DAVIDSON, Judge.
Appellant, relator in the court below, stands charged by indictment with the crime of murder.
Upon hearing of his application, by writ of habeas corpus, bail was fixed at $10,000.00. From this order, notice of appeal was given to this court. It is insisted that the bail so fixed was excessive.
There is nothing in the record before us showing that appellant cannot make the bail so fixed, nor has any attempt been made by him to do so.
Under such circumstances, we are not in position to say that the amount of bail should be reduced. Ex Parte Bailey, 106 Tex. Cr. R. 649, 294 S. W. 213; Ex Parte Edmonson, 107 Tex. Cr. R. 1, 294 S. W. 587; Ex Parte Garland, 113 Tex. Cr. R. 565, 24 S. W. (2d) 434.
The judgment of the trial court is affirmed.
Hawkins, P. J., absent.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.